NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NANCY PATRICIA ROJAS-GUILLEN,                   No.    19-71702

                Petitioner,                     Agency No. A208-681-922

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Nancy Patricia Rojas-Guillen, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that the harm

Rojas-Guillen experienced did not rise to the level of persecution. See Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did not compel

finding that harm rises to the level of persecution where perpetrators took no

violent actions against the petitioner or his family beyond threats). Substantial

evidence also supports the agency’s finding that Rojas-Guillen did not establish a

well-founded fear of future persecution. See Gu v. Gonzales, 454 F.3d 1014, 1022

(9th Cir. 2006) (petitioner failed to present “compelling, objective evidence

demonstrating a well-founded fear of persecution”).

      We do not address Rojas-Guillen’s contentions regarding her credibility, as

the IJ found she was credible. Thus, Rojas-Guillen’s asylum claim fails.

      Because Rojas-Guillen failed to establish eligibility for asylum, in this case,

she did not establish eligibility for withholding of removal. See Zehatye, 453 F.3d

at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Rojas-Guillen failed to show it is more likely than not she would be tortured by or


                                          2                                      19-71702
with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to consider Rojas-Guillen’s contentions concerning

voluntary departure because she did not raise them to the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented below).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   19-71702